Case 2:20-cv-01886-WJM-MF Document 6 Filed 03/03/20 Page 1 of 1 PageID: 156



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY



IN RE MOTION TO COMPEL                     Case No. 2:20-cv-01886-WJM-MF
COMPLIANCE WITH RULE 45
SUBPOENA ISSUED TO ETHICARE                   NOTICE OF APPEARANCE
ADVISORS, INC.



TO THE CLERK OF COURT:

      Please enter my appearance on behalf of Defendant, EthiCare Advisors, Inc.,

in the above-referenced matter.

Dated: March 3, 2020                 Respectfully submitted,

                                     ______________________________
                                     Matthew J. Junk (I.D. # 013142000)
                                     Deasey, Mahoney & Valentini, Ltd.
                                     1601 Market Street, Suite 3400
                                     Philadelphia, PA 19103
                                     Telephone: (215) 587-9400
                                     Email: MJunk@dmvlawfirm.com

                                     Attorneys for EthiCare Advisors, Inc.
